Citation Nr: 0809504	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  05-17 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The veteran had active military service from November 1965 to 
October 1967, including service in Vietnam from October 1966 
to October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In February 2008 the veteran appeared at the Atlanta RO and 
testified by videoconference before the undersigned Veterans 
Law Judge sitting in Washington, D.C.  The transcript of that 
hearing is of record.

The veteran seeks service connection for PTSD, which he 
attributes to his service in Vietnam.  He says that it was in 
Vietnam where "where he first saw death, body parts, torment 
and panic."  He reports that while in Vietnam he helped load 
and unload casualties.  He also reports that he saw a booby 
trapped child detonate in the proximity of a soldier.  In 
addition, he testified during his February 2008 Board hearing 
that his base in Dan Nang came under attack about "four or 
five times."  Service department records confirm service in 
Vietnam from October 1966 to October 1967.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with §4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  

For a stressor to be sufficient for PTSD, the stressor must 
meet two requirements: 

(1) A person must have been "exposed to a traumatic 
event" in which "the person experienced, witnessed, or 
was confronted with an event or events that involved 
actual or a threatened death or serious injury, or a 
threat to the physical integrity of self or others," 
and 

(2) "the person's response [must have] involved intense 
fear, helplessness, or horror."

See Cohen v. Brown, 10 Vet. App. 128, 141 (1997) (quoting 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th Ed. 
1994)).  

The veteran reports that upon first arriving in Vietnam he 
worked as a "hatch team worker" in Dan Nang Harbor, 
unloading freighters.  He testified that he was "shot at 
there a couple times, snipers at night."  He testified that 
he did this job for about a month and a half.  He reports 
that he was then reassigned to work as a Courier, which he 
says meant that he "carried money and documents from Da 
Nang, Tu Way [?]."  He reports that he delivered pay to 
soldiers on the first of the month, and said that it was 
during these occasions that he, upon his own volition, 
sometimes helped "unload choppers and vehicles with wounded 
comrades."  During his hearing he testified as follows:

It was at the Dan Nang Airport, and I 
can't tell you the time [judge].  I 
helped do it at the Da Nang Airport, I 
helped doing it at [C]ua Viet, and I 
helped doing it at the Da Nang Hospital.  

See, in my job, those areas were very big 
with R and R, Da Nang Hospital, Da Nang 
Airport.  I used to carry a lot of money 
there, spend a lot of time there.  And 
doing that, you would see these 
helicopters coming in.  And, you know, 
everyone else was so darn busy that, you 
know, you couldn't help but go out and 
try to help.  And at the Da Nang Hospital 
triage, bringing these guys off trucks, 
I'm talking about, you know, without 
legs, you know.

All of a sudden hey, man, you forgot 
this, and it was this guy's leg or his 
arm, and you would take that and put that 
with him as you lay him down, waiting for 
the doctors.  So it was, it was a lot to 
look at and a lot to do when you're only 
19, because that's how old I was at the 
time.

The veteran also maintains that he would "occasionally come 
under fire" while traveling "by M (mike) six down the Dong 
Ha river, going to Cua Viet."  He reports that "the round 
would bounce off the haul and rubber fuel blatter," and adds 
that he would "pray the whole trip, not to get hit by a 
rickoshaying round."  He also reports as follows:

A few times I came under mortar attack 
while paying troops at Cua Viet.  I would 
throw all the money in a bag and head out 
to the closest bunker and wait for orders 
on where to send the returning fire.  On 
all my trips I would return fire and pray 
for the safety of all my surrounding 
comrades.  While traveling to Hue by 
chopper I would occasionally come under 
small arms fire.  The door gunner would 
return fire by filling the air with lead.

Private medical records dating from July 2003 confirm a 
diagnosis of PTSD and refer to the events just described.  
However, the veteran's in-service stressors have not been 
verified.  The case must therefore be remanded for further 
development.  38 C.F.R. § 3.159; see also M21-1MR, Part IV, 
Subpart ii, Chapter 1, Section D.  On remand the veteran 
should also be accorded a C&P examination.  38 C.F.R. § 
3.159(c)(4)(2).

In order to attempt to corroborate the veteran's reported 
stressors, the veteran should be provided another opportunity 
to provide additional details to include a two-month period 
during which his reported stressors occurred.  If he is 
unable to identify a specific timeframe, the unit records for 
a two-month period of time identified below should be 
searched as the veteran reported that certain events, such as 
coming under attack, occurred with regularity.  The veteran's 
complete military personnel file should also be obtained as 
it may contain performance evaluation reports and other 
information that may be relevant to his claim.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Contact the veteran and allow him to 
provide any additional information that he 
can recall regarding his claimed stressors.  
The veteran should specifically be requested 
to provide the name of his 
section/department(s) in Da Nang, Vietnam, 
and the timeframe within two months of the 
traumatic events he witnessed and/or 
experienced during his service in Vietnam.  

The veteran should also be advised that he 
can submit alternate forms of evidence to 
prove the occurrence of his stressors, such 
as contemporaneous newspaper articles; 
statement(s) from someone who witnessed the 
incident(s) that he claims to have seen or 
who was told about it at the time; or some 
other kind of corroborative evidence that he 
may have.

2.  Request a complete copy of the 
veteran's Official Military Personnel File 
and associate said with the claims file.  

3.  Contact the U. S. Army & Joint Services 
Records Research Center (JSRRC), and any 
other appropriate agency for verification 
of the events identified by the veteran in 
his stressor statement; in his substantive 
appeal; and during his February 2008 Board 
hearing.  At a minimum, the duty officer's 
log and the Quarterly Operations Summary 
for the Camp Tien Sha Disbursing Unit, U. 
S. Naval Support Activity, Da Nang, 
Vietnam, for the time period January 5, 
1967, to March 5, 1967, must be requested, 
unless the veteran has identified a 
different two-month period(s) during which 
reported stressor(s) occurred.  

4.  Prepare a report detailing the nature of 
any stressor which it finds to be 
corroborated by the record.  This report is 
then to be added to the claims file.  

5.  Schedule the veteran for a psychiatric 
examination(s), to include evaluation of his 
claim for PTSD.  The claims file must be 
made available to, and reviewed by, the 
examiner, and the examiner should 
acknowledge such review in the examination 
report.  All indicated tests should be 
performed, and all findings reported in 
detail.  

The RO is to inform the examiner that only 
the stressor(s) which have been verified may 
be used as a basis for a diagnosis of PTSD.  
If a diagnosis of PTSD is deemed 
appropriate, the psychiatrist should specify 
(1) whether an in-service stressor found to 
be verified by the record was sufficient to 
produce PTSD; and (2) whether it is at least 
as likely as not that there is a link 
between the current symptomatology and one 
or more of the in-service stressors found to 
be established by the record and found 
sufficient to produce PTSD by the examiner. 

If a diagnosis other than PTSD is returned, 
the examiner is requested to opine as to 
whether it is less likely than not (less 
than a 50 percent probability), or at least 
as likely as not (50 percent probability or 
greater) that the veteran's psychiatric 
disorder was incurred during active 
military service, or is related thereto.   

A rationale for each opinion should be set 
forth in the report provided.

6.  After any further development deemed 
necessary, readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case in accordance with 38 
C.F.R. § 19.31(b)(1), and be given an 
opportunity to respond.  The case should 
then be returned to the Board for appellate 
review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



